                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Qixin Sun,

       Plaintiff,                               :       Case No. 2:17-cv-1039

       v.                                               Judge Sarah D. Morrison
                                                :       Magistrate Judge Kimberly A. Jolson
Department of Veterans Affairs,

       Defendant.

                                   OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion for Summary Judgment. (ECF No.

18.) Plaintiff filed an Opposition to the Motion (ECF No. 21), and Defendant filed a Reply (ECF

No. 24). The matter is now ripe for decision.

I.     STATEMENT OF THE FACTS

       Plaintiff Qixin Sun was born in China and received his medical degree in China. (Sun

Dep. 28:6–22; 38:1–8, ECF No. 17.) After graduating medical school, Dr. Sun immigrated to the

United States where he became board-certified in internal medicine and obtained a license to

practice medicine in Ohio. (Id. 28:7–29:22, 43:18–22.) In 2005, Dr. Sun began working for the

Defendant, the United States Department of Veterans Affairs (the “VA”), at the VA’s Chalmer’s

P. Wylie Ambulatory Care Center (the “Columbus VA”). (Id. 48:8–11.)

       On December 6, 2009, Dr. Sun filed an Equal Employment Opportunity (“EEO”)

complaint against the VA alleging that he was being discriminated against on the basis of his

national origin (the “2009 Complaint”). (Id. 210:4–10, 212:18–22.) On February 23, 2011, the

EEOC granted summary judgment for the VA, finding no discrimination. (ECF No. 21-3, at 2.)




                                                    1
Dr. Sun appealed, and the administrative proceedings related to this complaint concluded with

the denial of Dr. Sun’s appeal on May 1, 2013. (Id. at 3, 5.)

         Beginning in August 2010, and until the time of his resignation, Dr. Sun was supervised

by the chief of primary care, Dr. Edward Bope. (Sun Dep. 110:16–23.) Dr. Bope supervised

approximately 10-12 other primary care physicians at the Columbus VA. (Id. 68:6–23; 111:19–

112:9.) Approximately half of these physicians were born outside of the United States, including

physicians born in India, Pakistan, and Korea. (Id. 115:6–16.) Dr. Sun was the only Chinese

physician. (Id. 115:16–22.) Beginning in March 2012, Dr. Sun’s second level supervisor was the

Columbus VA Chief of Staff, Dr. Marc Cooperman. (Marc Cooperman Decl. ¶¶ 1–2, ECF No.

18-1.)

         A.        The Bradycardic Patient

         On September 4, 2012, Dr. Sun treated an elderly patient (the “Patient”) who had come

into the Columbus VA after suffering a fall. (Edward Bope Decl. Ex. A, ECF No. 18-2.) During

this visit, the Patient’s pulse was measured to be very low at thirty-seven beats per minute. (ECF

No. 18-5, at 44.) A low pulse is a condition known as bradycardia, which refers, at the very least,

to a pulse below forty beats per minute. 1 Two days later, the Patient returned and his pulse was

still very low. (Id. at 49.)

         The evidence as to whether Dr. Sun was aware of the Patient’s low pulse is mixed. The

medical records for both appointments documented the Patient’s pulse rate. (Id. at 44, 49.) Dr.

Sun acknowledges that he signed these medical records and that by signing a patient’s chart he is




          1
            In his deposition, when he was asked what constitutes bradycardia, Dr. Sun stated: “Below 60” beats per
minute. (Sun Dep. 269:15–19.) When later confronted with the Patient’s specific vitals, Dr. Sun pivoted and said
that “40 . . . is the line.” (Id. 287:20–22.) For purposes of this Opinion, the difference is not material, and in an effort
to construe the facts in the light most favorable to Dr. Sun, the Court assumes that the lower number—forty— is the
standard.

                                                             2
responsible for that patient’s visit, but he does not recall whether he reviewed the Patient’s vital

signs before signing the chart. (Sun Dep. 281:9–11, 282:17–24, 290:2–7; ECF No. 18-5, at 46,

50.) The Patient’s wife recalled that during the first visit, the nurse reported the Patient’s pulse to

Dr. Sun and that Dr. Sun remarked that the pulse was very low. (Bope Decl. Ex. A.) During the

second visit, the treating nurse recalls that she verbally notified Dr. Sun of the Patient’s low

pulse. (ECF No. 18-5, at 121.) Dr. Sun denies being notified of the low pulse on either occasion,

and he contends that if he had been aware of it, he would have ordered an EKG. (ECF No. 18-6,

at 24:10–26:9; Sun Dep. 289:18–23.)

        On September 30, 2012, the Patient’s wife sent an email to the Columbus VA (the

“Patient’s Complaint”) complaining that Dr. Sun had ignored her husband’s low pulse on the two

aforementioned visits. (Bope Decl. ¶ 4, Ex. A.) The wife reported that her husband had an

appointment with his urologist on September 27, 2012, three weeks after he had seen Dr. Sun,

when the urologist ordered him transported to the emergency room due to a dangerously low

pulse. (Id.) At the emergency room, a cardiologist determined that the Patient was in immediate

need of a pacemaker, and the Patient was taken by ambulance to a hospital. (Id.)

        On October 1, 2012, Dr. Bope referred the Patient’s Complaint to the Columbus VA Risk

Manager, Deborah Garza, for the initiation of a confidential review by the Peer Review

Committee (the “PRC”). 2 (Id.) The PRC undertakes a confidential medical quality assurance

process when there is a question as to whether a physician met the standard of care. (Id. ¶ 4.) Due

to a work backlog, Ms. Garza did not begin processing the Patient’s Complaint until March 30,

2013, and the Patient’s Complaint was not reviewed by the PRC until May 2, 2013. (Deborah

Garza Decl. ¶¶ 3-4, ECF No. 18-3.)


        2
            The PRC’s findings are protected by law and were not a part of discovery. See 38 U.S.C. § 5705
(restricting disclosure of records and documents created by VA through its medical quality-assurance program).

                                                        3
        After the PRC’s preliminary evaluation of the Patient’s Complaint, on May 15, 2013, Ms.

Garza drafted a letter on behalf of Dr. Cooperman notifying Dr. Sun of the PRC’s initial

evaluation and inviting him to attend one of the upcoming PRC meetings. (Id. ¶ 4.) On June 20,

2013, Dr. Sun attended a PRC meeting during which the PRC further reviewed the Patient’s

Complaint. (Id.) Subsequent to this meeting, Dr. Cooperman, as chair of the PRC, asked Ms.

Garza to research the appropriate action for a VA facility to take when the information provided

to the PRC “raises a significant concern.” (Cooperman Decl. ¶¶ 1, 5; Garza Decl. ¶ 5.) Ms. Garza

consulted with the VA’s National Director of Risk Management, who recommended that the

Columbus VA initiate a management review. (Garza Decl. ¶ 5.) A management review is a third-

party review by an expert to assess whether a medical provider met the standard of care. (Bope

Decl. ¶ 11.) In line with this recommendation, a management review of the Patient’s Complaint

was conducted by Dr. Carl Bixel, a Primary Care reviewer at the Cincinnati VA. (Garza Decl.

¶ 6.)

        On July 12, 2013, Dr. Bixel provided his conclusions to the Columbus VA. (Id. ¶ 7.) Dr.

Bixel found that in hindsight the Patient should have been referred to the emergency room

because he was at a very high risk of falling again, but that the available information did not

allow him to decide who was necessarily at fault. (Bope Decl. Ex. D, at 6.) Dr. Bixel’s

conclusion regarding the Patient’s first visit, on September 4, 2012, was as follows:

        On a busy day, a provider on a well functioning [sic] team might rely on the nurse
        for basic information and assume that a patient who appeared well had simply
        tripped and was there to have his foot injury addressed. In this scenario, it would
        be very easy for a competant [sic] provider to do exactly what was done. On the
        other end of the spectrum, if the provider was aware of the vital signs and did not
        perceive any problem, then the provider did not meet the standard of care.

(Id. at 7.) Regarding the Patient’s second visit, on September 6, 2012, Dr. Bixel concluded:




                                                 4
        [T]here is reason to suspect that systems issues may have interfered with the
        patient care. Specifically, the patient’s evaluation was initially performed by a
        resident. Although attending physicians have ultimate responsibility for the care
        of patients seen by residents, in practice, the attendings remain dependent on the
        residents to gather and present relevent [sic] information. The available
        documentation does not provide any insight into what information was conveyed
        from the resident to the attending.

(Id. at 8.) Dr. Bixel’s bottom-line conclusions were as follows:

        [I]t is likely that multiple systems issues contributed to a delay in treatment of the
        bradycardia. [] Provider-specific issues may have contributed to the delay, but no
        firm conclusions can be drawn with the available information. [] With the above
        caveats, it is still the expectation in the VA under the current system, that
        providers will manage their teams and trainees in such a way that critical
        information will be effectively communicated. Based on the limited information
        available, it appears that Dr. Sun did not meet that expectation.
(Id. at 9.)
        B.     Additional Concerns by the VA about Dr. Sun

        Around the time of the Columbus VA’s procedures surrounding the Patient’s Complaint,

Drs. Bope and Cooperman began to develop other concerns about Dr. Sun, including regarding

the accuracy of his medical documentation. In early 2013, Dr. Cooperman called several of Dr.

Sun’s patients to question them as to the care that they had received. (Cooperman Decl. ¶ 2.)

Three of those patients reported receiving no examinations at all even though Dr. Sun had

documented full examinations on their charts. (Id.)

        In late April and early May 2013, Dr. Bope called seven of the nine patients whom Dr.

Sun had seen on April 22, 2013. (Bope Decl. ¶¶ 6–7.) Based on these phone calls, Dr. Bope

determined that Dr. Sun had documented examinations on each of these patients’ charts that he

had not performed. (Id. ¶ 7.) Dr. Bope also called two patients who had submitted complaints to

the VA’s Patient Advocate about Dr. Sun. (Id. ¶ 8.) While Dr. Sun had documented that he had

conducted examinations on these patients, one reported receiving no examination at all and the

other reported an examination that was less comprehensive than Dr. Sun had documented. (Id.)

                                                  5
       On May 8, 2013, Dr. Bope met with Dr. Sun, who denied conducting incomplete

examinations or documenting examinations that he did not perform. (Id. ¶ 9.) Dr. Sun also said

that he may need to take some time off from work due to the stress of Dr. Bope’s scrutiny. (Id.)

       Between October 1, 2012, and July 30, 2013, the Columbus VA’s Patient Advocate

received twenty-five comments about Dr. Sun. (ECF No. 18-5, at 24–29.) This number was the

highest of the primary care providers at the Columbus VA (although the second highest total was

twenty-three), with the average number of comments totaling slightly less than twelve and the

median number being fourteen. (Id. at 24.) It is difficult to fully contextualize these numbers,

because they include any comments about a particular provider—both positive and negative.

(ECF No. 18-7, at 6:11–14.) The Court only has full information about the comments pertaining

to Dr. Sun. (ECF No. 18-5, at 25–29.)

       Of the twenty-five comments mentioning Dr. Sun, twenty-four are complaints. (Id.)

While not all of them are necessarily Dr. Sun’s fault or can reasonably be attributed to his care,

they share some commonalities. Eleven patients complained that Dr. Sun did not listen to them

or that they felt that Dr. Sun did not care about them. (Id.) Two patients complained that Dr. Sun

never examined them, including one who said that Dr. Sun never examined his/her feet despite

the patient twice complaining about foot pain. (Id. at 26, 29.)

       C.      Disciplinary Action

       On May 23, 2013, Dr. Bope notified Dr. Sun that due to his concerns that Dr. Sun was

improperly documenting patient examinations, he was proposing that Dr. Sun be suspended for

twelve days (the “Notice of Proposed Suspension”). (Bope Decl. ¶ 10, Ex. B.) This proposed

suspension did not go into effect and was rescinded on August 5, 2013, due to the events

described below. (Id. ¶ 10.) On June 13, 2013, Dr. Sun submitted an EEO complaint (the “June



                                                 6
2013 Complaint”) alleging that the Notice of Proposed Suspension was issued in retaliation for

his 2009 Complaint. (Sun Dep. 207:5–19; ECF No. 21-5, at 1.) The June 2013 Complaint also

contains allegations of national origin discrimination. (ECF No. 21-5, at 1.)

       On July 22, 2013, Dr. Sun was placed on paid administrative leave. (Cooperman Decl.

¶ 8.) Darwin Goodspeed, the Acting Director of the Columbus VA, summarily suspended Dr.

Sun’s clinical privileges pending review of the allegations that his physical examinations were

inadequate and improperly documented, that his medical decision making was poor, and that an

excessive number of patient complaints had been lodged against him. (Sun Dep. Ex. I, at 1, ECF

No. 17-9.) A summary suspension would allow the Columbus VA to conduct additional

investigation into their concerns while removing Dr. Sun from patient care. (Cooperman Decl.

¶¶ 6–8; Bope Decl. ¶¶ 13–15.) One week after the suspension began, Dr. Sun sent a letter to

Acting Director Goodspeed complaining about Dr. Bope and accusing Dr. Bope of fabricating

the allegations against him. (ECF No. 18-5, at 183–85.)

       The day after Dr. Sun was placed on leave, on July 23, 2013, Dr. Cooperman appointed

Dr. George Mitchell Kennedy to chair the Professional Standards Board (“PSB”), which was

tasked with conducting an independent review of the charges giving rise to Dr. Sun’s summary

suspension and providing its findings, conclusions, and recommendations to the Executive

Committee of the Medical Staff (the “MEC”). (George Mitchell Kennedy Decl. ¶¶ 3–4, ECF No.

18-4.) On August 16, 2013, the six members of the PSB determined that some of the allegations

against Dr. Sun were meritorious but that the evidence was insufficient to demonstrate a pattern

of misconduct. (Sun Dep. Ex. I, at 3.) Specifically, the PSB found: there were some

inconsistencies in Dr. Sun’s documentation of his patients’ physical examinations, Dr. Sun had

excessive complaints in comparison to his colleagues, and there existed evidence of poor medical



                                                 7
decision making in the case of the Patient. (Id.) While the PSB found there to be insufficient

grounds for terminating Dr. Sun’s privileges, it unanimously recommended that his privileges be

reinstated with “intensive oversight.” (Id.; Kennedy Decl. ¶ 8.) The PSB purposefully left

“intensive oversight” open for interpretation by the VA’s Credentialing and Privileging

Committee (“CPC”), an independent committee that reports to the MEC on credentialing and

privileging issues. (Kennedy Decl. ¶¶ 8, 11.)

       Beginning on August 22, 2013, the ten-member MEC met over two days to consider the

PSB recommendation, the status of Dr. Sun’s privileges, and whether to recommend to the

Director of the Columbus VA, Keith Sullivan, that Dr. Sun’s privileges be restored, terminated,

or subject to limitation. (ECF No. 18-6, at 1, 2:3–17; ECF No. 18-7, at 1, 21:22–22:9.) The MEC

included Dr. Cooperman, Dr. Bope, Dr. Steven Wanamaker (Staff General Surgeon), Dr.

Michael Kenny (Chief of Pathology and Laboratory Medicine), Dr. Gregg Kuck (Chief of

Pharmacy), Dr. Julie Henry (Chief of Eye Care Services), Nurse Practitioner Deborah Formella

(Home Based Primary Care Program Coordinator), and Social Worker Deborah Wilson (Chief of

Care Management and Social Work Service). (ECF No. 18-6, at 1; Cooperman Decl. ¶ 11.)

       On the first day of the MEC meeting, Dr. Sun was given an opportunity, along with his

union representative, to defend himself against the charges. (ECF No. 18-6, at 21:5–35:1.) When

asked about the Patient, Dr. Sun stated that he did not “feel sorry” about the situation because he

surmised that other members of the medical team should have been aware, and recognized the

danger, of the Patient’s low pulse. (Id. 22:22–30:5.) Dr. Sun blamed the nurse, the Patient, and

the other doctors who had cared for the Patient but took no responsibility himself. (Id.; see also

Def. Opp. to Pl. Mot. Summ. J., at 11–12, ECF No. 21.) Dr. Sun also explained that he was not

concerned with the particular details of the fall and assumed based on his past experiences with



                                                 8
the Patient that the Patient had not been using his cane or walker and that he had “just fall[en]

down.” (ECF No. 18-6, at 28:12–29:8.) Because of the fall, Dr. Sun was primarily concerned that

the Patient might have had a leg clot. (Id. 29:9–30:5.)

       The MEC was highly critical of Dr. Sun’s statements and of his prior conduct. Drs. Bope

and Cooperman were concerned that Dr. Sun did not understand how to conduct a proper

physical examination. (Id. 5:11–6:2, 18:15–19:3.) Dr. Bope was also critical of Dr. Sun’s failure

to delve deeper into the reason for the Patient’s fall. (Id. 41:4–16; see also Bope Decl. ¶ 12.) It

troubled Drs. Wanamaker and Kenny that Dr. Sun faulted the Patient for not diagnosing his own

problem. (ECF No. 18-6, at 38:5–39:3.) Dr. Wanamaker was also concerned that Dr. Sun was

not adequately examining his patients and that he had not seemed to have learned from what

happened with the Patient. (ECF No. 18-7, at 17:9–18:8.) Ms. Formella worried that Dr. Sun was

shirking responsibility for caring for a patient of his and that Dr. Sun lacked a plan to ensure that

a situation like the Patient’s did not recur. (ECF No. 18-6, at 39:16–21; ECF No. 18-7, 2:20–

3:18.) Drs. Kenny and Kuck were bothered by a consistent pattern in Dr. Sun’s patient

complaints that he did not examine them, he did not listen to them, and he did not care about

them. (ECF No. 18-7, at 5:2–21.) Ms. Wilson found Dr. Sun’s lack of accountability and lack of

clinical thinking disquieting. (Id. 8:8–22.) Dr. Henry was troubled by the inadequacy of Dr.

Sun’s physical examinations, the quantity (and gravity) of the complaints against him, and his

lack of accountability. (Id. 9:10–10:12.)

       During the second day of the MEC meeting, Dr. Bope made some comments related to

foreign-trained doctors in general and Dr. Sun’s training in particular. First, amidst various

criticisms of Dr. Sun, Dr. Bope said:

       I’ve worked with a number of international doctors over my time as a teacher, and
       what I found consistently was that they are very strong in things like the physical

                                                  9
       exam and diagnostic, because they really have studied that thing—those things
       very well. What they generally lack, then, is applying that to the modern
       technology that we have in the United States. So what concerns me is, I can’t
       even verify that his basic medical education is adequate, in addition to some
       exams that demonstrate that it’s not adequate. So I’m concerned about his
       preparation to become a physician and his continuing practice as a physician.

(Id. 11:4–19.) A short while later, Dr. Bope commented on Dr. Sun’s communicative abilities:

       And the other piece, which I don’t know exactly how to deal with, are his English
       skills . . . good enough to allow him to serve as a student with someone that’s a
       preceptor? I find him very difficult to understand. Part of it is English, but part of
       it is that the thoughts sort of collide and go different directions. He jumps from a
       topic to a topic. That’s a communication style that I’m not sure is just English. I
       do find him difficult to understand and so do patients to some degree.

(Id. 16:17–17:6.)

       At the end of the meeting, the MEC voted 8-0 by secret ballot, with Drs. Bope and

Cooperman abstaining (based on their prior involvement in the disciplinary proceedings), to

recommend that Dr. Sun’s clinical privileges be terminated. (Id. 35:7–36:16.) However, Director

Sullivan overruled the MEC’s recommendation and instead concurred with the PSB’s

recommendation to restore Dr. Sun’s privileges, subject to oversight. (Cooperman Decl. ¶ 13.)

       On August 30, 2013, the eight-member CPC voted 7-0, with Dr. Bope abstaining, to

approve a ninety-day Focused Professional Practice Evaluation (“FPPE”) for cause pursuant to

Article VII of the Columbus VA Bylaws (the “Bylaws”). (Kennedy Decl. ¶¶ 12, 14; Sun Dep.

Ex. L, at 1–3, ECF No. 17-12.) The seven voting members were all medical providers at the

Columbus VA, and four of them were on neither the PSB nor the MEC. (Kennedy Decl. ¶ 14;

ECF No. 18-6, at 1; Sun Dep. Ex. I, at 3.) Section 7.04(4) of Article VII of the Bylaws provides

that a for-cause FPPE “may require direct supervision and appropriate action on privileges,”

including a summary suspension, “where there is concern regarding competence and the care

being rendered to patients.” (Kennedy Decl. Ex. A, at 30.) The FPPE set forth various ways to



                                                 10
monitor and examine Dr. Sun’s clinical skills, documentation skills, and medical knowledge.

(Sun Dep. Ex. L, at 2.)

       Director Sullivan notified Dr. Sun that he was going to be returned to duty effective

September 3, 2013, and would be placed on the FPPE. (Sun Dep. Ex. J, ECF No. 17-10.)

However, Dr. Sun did not comply with the FPPE. (Sun Dep. 265:25–268:15.) He partook in the

FPPE for two days before calling off work, saying that he was so stressed out that he thought he

was a danger to his patients. (Id. 191:18–192:5.) Dr. Sun’s psychiatrist affirmed this, diagnosing

him with an adjustment disorder with anxiety and finding that his condition could impair his

ability to safely practice medicine. (Sun Dep. Ex. C, ECF No. 17-3.)

       On September 12, 2013, Dr. Sun filed another EEO complaint, this time on the grounds

of national origin discrimination. (Sun Dep. 220:7–221:9; Sun Dep. Ex. H, ECF No. 17-8.) On

September 18, 2013, Dr. Sun wrote to Director Sullivan to object to being placed on the FPPE.

(Sun Dep. Ex. L, at 5.) On September 20, 2013, Dr. Cooperman instructed Dr. Sun that the FPPE

was necessary to alleviate the concerns raised by the PSB. (Id. at 6.) Dr. Cooperman notified Dr.

Sun that he would need to satisfactorily complete the ninety-day FPPE in order to return to

practice and that days on which he was absent would not count towards the ninety-day term. (Id.)

        In late September 2013, Dr. Sun applied for an opening at the Chillicothe VA in order to

remove himself from the Columbus VA’s review. (Sun Dep. 293:23–294:24.) Dr. Sun had an

interview at the Chillicothe VA and thought he had been hired, although he never received

anything in writing. (Id. 299:13–300:4, 303:17–19.) On October 9, 2013, counsel for Dr. Sun

wrote to the Columbus VA requesting a transfer to another VA facility. (Nicholas Kennedy Decl.

Ex. A, ECF No. 18-8.) On October 16, 2013, the VA’s Office of Regional Counsel responded




                                                11
that Dr. Sun would not be transferred and that he was expected to return to work at his job in

Columbus. (Id. Ex. B.)

       All VA physicians must renew their clinical privileges every two years, and as a part of

this renewal process, a provider must include documentation, signed by a physician, that he/she

is in adequate physical and mental health to perform his/her job requirements. (Cooperman Decl.

¶ 19.) Pursuant to this policy, Dr. Sun was obligated to renew his privileges prior to January 18,

2014. (Id. ¶ 21.) Throughout November and December, Dr. Sun was reminded that he needed to

renew his privileges. (Sun Dep. 135:5–16; Id. Ex. B, at 3, ECF No. 17-2.) However, on January

2, 2014, Dr. Sun notified Dr. Cooperman that he was not able to renew his privileges due to his

stress disorder. (Id. Ex. D, at 3, ECF No. 17-4.)

       On January 15, 2014, Director Sullivan reminded Dr. Sun that his reappointment

paperwork would expire on January 18, 2014, and notified him that if he did not provide his

paperwork by January 17, he would lose his privileges and might be terminated. (Id. Ex. B, at 3.)

That same day, Dr. Sun submitted his declaration of health, declaring that he was physically and

mentally fit but writing on the form that he could not find a physician to certify that he did not

have any health conditions that would adversely affect his ability to practice. (Id. at 2.) Two days

later, on January 17, 2014, Dr. Sun resigned his position at the Columbus VA. (Id. 122:19–24.)

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

movant has the burden of establishing there are no genuine issues of material fact, which may be

achieved by demonstrating the nonmoving party lacks evidence to support an essential element

of its claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v. Pickrel,



                                                    12
Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir.1993). The burden then shifts to the

nonmoving party to “‘set forth specific facts showing that there is a genuine issue for trial.’”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed. R. Civ. P. 56). When

evaluating a motion for summary judgment, the evidence must be viewed in the light most

favorable to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970).

       A genuine issue exists if the nonmoving party can present “significant probative

evidence” to show that “there is [more than] some metaphysical doubt as to the material facts.”

Moore v. Philip Morris Cos., 8 F.3d 335, 339–40 (6th Cir. 1993). In other words, “summary

judgment will not lie . . . if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson, 477 U.S. at 248; accord Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (concluding that summary judgment is appropriate when

the evidence could not lead the trier of fact to find for the non-moving party).

III.   ANALYSIS

       The Court begins with what is and is not at issue here. The Court construes Dr. Sun’s

Complaint to raise various claims under Title VII—specifically, national origin discrimination,

retaliation, hostile work environment, and constructive discharge. (Compl., ECF No. 1.) The

VA’s Motion for Summary Judgment addresses these claims (although it only argues against the

national origin discrimination allegations in the context of its hostile work environment and

constructive discharge discussions), as well as a disability discrimination claim. (Def. Mot.

Summ. J., ECF No. 18.) Dr. Sun’s opposition outlines why he believes he was discriminated

against due to his national origin, retaliated against for protected activity, and subjected to a

hostile work environment. (ECF No. 21.) With regard to national origin discrimination, Dr. Sun

focuses heavily on the conduct that led him to file his 2009 Complaint. (Id. at 4–7.)



                                                  13
       Dr. Sun cannot base his national origin discrimination claim on the conduct that was the

basis for his 2009 Complaint. As Dr. Sun acknowledges, he received the final EEOC decision on

his 2009 Complaint on or about May 1, 2013. (ECF No. 21, at 1.) Dr. Sun was required to file

suit within ninety days of receiving this final decision. See 42 U.S.C. § 2000e-16(c). However,

Dr. Sun did not file the instant action until December 1, 2017. (ECF No. 1.) Thus, any of Dr.

Sun’s discrimination allegations that were the basis of the 2009 Complaint are barred as

untimely. The 2009 Complaint is only relevant in that it is a “protected activity” for purposes of

Dr. Sun’s retaliation claim.

       While Dr. Sun claimed in his deposition that he was pursuing a disability discrimination

claim, (Sun Dep. 198:23–199:25), he never raised such a claim in his Complaint (nor has he

argued in support of such a claim in his opposition to the VA’s Motion for Summary Judgment).

Although Dr. Sun is pro se, his pleadings must still comply with Fed. R. Civ. P. 8(a). Dotson v.

Collins, 317 F. App’x 439, 443 (6th Cir. 2008). At the very least, Dr. Sun was required to say

enough in his Complaint to give the VA fair notice of what his claims were and the grounds on

which they rested. See id. Dr. Sun did not do that with respect to a disability discrimination

claim. He made no mention of any facts (or law) related to such a claim in his Complaint, so he

may not now bring a disability discrimination claim.

       Finally, although Dr. Sun’s Complaint gave the VA fair notice of a constructive

discharge claim, Dr. Sun mentions nothing about such a claim in his response to the VA’s

Motion for Summary Judgment. He does not even mention the fact of his resignation. Despite

the VA’s arguments against a constructive discharge claim in its Motion for Summary Judgment,

Dr. Sun declined this opportunity to respond to these arguments. A pro se litigant has the same

duties as any other litigant on a summary judgment motion. Viergutz v. Lucent Techs., Inc., 375



                                                14
F. App’x 482, 485 (6th Cir. 2010). In order to pursue a constructive discharge claim, Dr. Sun

was obligated to identify specific supporting facts. See id. He failed to do so by failing to address

the claim at all. Accordingly, Dr. Sun has abandoned his constructive discharge claim, and the

Court declines to consider the merits. See Hicks v. Concorde Career Coll., 449 F. App’x 484,

487 (6th Cir. 2011) (per curiam) (“The district court properly declined to consider the merits of

this claim because Hicks failed to address it in either his response to the summary judgment

motion or his response to Concorde’s reply brief.”).

       The VA’s Motion for Summary Judgment on Dr. Sun’s constructive discharge claim is

GRANTED. The Court now addresses what remains of the national origin discrimination claim

and the retaliation and hostile work environment claims.

       A.      National Origin Discrimination Based on Discrete Discriminatory Acts

       A Title VII claim may be based on “‘discrete discriminatory acts’” or based on a hostile

work environment. Hunter v. Sec’y of U.S. Army, 565 F.3d 986, 993 (6th Cir. 2009) (quoting

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110 (2002)). The former type of claim

involves a particular adverse employment action such as termination, failure to promote, or a

refusal to hire. See Morgan, 536 U.S. at 114. The latter involves repeated discriminatory conduct

occurring over a period of time. Id. at 115–16. First, the Court addresses discrete act liability,

with a discussion of the hostile work environment claim following below.

       Although the VA did not explicitly argue against national origin discrimination based on

discrete acts, the VA essentially argued against this theory of liability in the context of the

constructive discharge claim. (See, e.g., ECF No. 18, at 66 n.12, 70.) The Court construes these

arguments as seeking summary judgment on Dr. Sun’s claims of national origin discrimination

based on “discrete discriminatory acts” as well given their substantial overlap.



                                                  15
        To establish a prima facie case of national origin discrimination on a discrete acts theory

of liability, a plaintiff must show that 1) he was a member of a protected class, 2) he was

qualified for the position, 3) he suffered an adverse employment action, and 4) he was treated

differently than similarly situated nonprotected employees. Martinez-Gonzalez v. Lakeshore

Staffing, Inc., 750 F. App’x 463, 469 (6th Cir. 2018). The VA has not offered any evidence to

challenge that Dr. Sun is a member of a protected class or that he was qualified for his position.

Whether Dr. Sun was subject to an adverse employment action in the context of a national origin

discrimination claim is a difficult question and need not be addressed, because Dr. Sun’s claim

fails regardless.

        Dr. Sun has failed to offer any evidence that he was treated differently than similarly

situated nonprotected employees. He has made no attempt to point to a native-born employee

who, under similar circumstances, was not disciplined. Cf. Wilson v. Chipotle Mexican Grill,

Inc., 580 F. App’x 395, 399 (6th Cir. 2014) (“Wilson makes no attempt to point to a white or

male employee who engaged in a nine-to-twelve-minute shouting match with a manager in front

of customers and yet remained employed.”). Thus, he has failed to establish a prima facie case of

national origin discrimination under Title VII on a discrete acts theory of liability. See Newman

v. Fed. Express Corp., 266 F.3d 401, 406 (6th Cir. 2001) (holding the same in racial

discrimination case).

        The VA’s Motion for Summary Judgment as to this component of Dr. Sun’s national

origin discrimination claim is GRANTED.

        B.      Retaliation

        To establish a prima facie case of retaliation, a plaintiff must prove that 1) he engaged in

activity protected by Title VII, 2) the defendant knew about the protected activity, 3) the plaintiff



                                                 16
was subjected to an adverse employment action by the defendant, and 4) there was a causal

connection between the protected activity and the adverse employment action. Michael v.

Caterpillar Fin. Servs. Corp., 496 F.3d 584, 595 (6th Cir. 2007). With regard to the third

element, in lieu of an adverse employment action, a plaintiff can proceed by establishing the

existence of severe or pervasive harassment (i.e., a hostile work environment). Morris v. Oldham

Cty. Fiscal Ct., 201 F.3d 784, 792 (6th Cir. 2000). This hostile work environment theory of

liability will be analyzed in the next section, and the Court focuses here on a claim premised on

an adverse employment action. Once a plaintiff has established a prima facie case of retaliation,

the burden of production shifts to the defendant to offer a legitimate, nondiscriminatory reason

for its actions. Morris, 201 F.3d at 792–93. It is then the plaintiff’s burden to demonstrate that

the defendant’s purportedly nondiscriminatory reason was pretextual. Id. at 793.

       The VA challenges only the third and fourth elements of Dr. Sun’s prima facie case.

(ECF No. 18, at 44.) And while it preserves its argument disputing the third element, the VA

effectively concedes that Dr. Sun’s summary suspension is an adverse employment action under

Sixth Circuit precedent. (Id. at 46–47.) As the VA recognizes, the Sixth Circuit has previously

determined that placing an employee on two days of paid administrative leave and a ninety-day

performance plan “appear[s] to meet th[e] relatively low bar” for an adverse employment action

in the retaliation context. Michael, 496 F.3d at 596. Given that Dr. Sun was placed on a ninety-

day performance plan and was put on a lengthier, six-week administrative leave, the Court

concludes that Dr. Sun’s summary suspension and placement on the FPPE constitute an adverse

employment action for purposes of a retaliation claim. Because of this, the Court need not

determine whether any of the other actions that Dr. Sun alleges were adverse constitute adverse




                                                 17
employment actions. Instead, the heart of Dr. Sun’s claim is the fourth element—the causal

connection.

       To establish a causal connection, a plaintiff must proffer “‘evidence sufficient to raise the

inference that his protected activity was the likely reason for the adverse action.’” Paasewe v.

Action Grp., Inc., 530 F. App’x 412, 417 (6th Cir. 2013) (per curiam) (quoting Fuhr v. Hazel

Park Sch. Dist., 710 F.3d 668, 675 (6th Cir. 2013)). Dr. Sun engaged in protected activity on

December 6, 2009, June 13, 2013, and September 12, 2013, when he filed EEO complaints;

these are the only protected activities that Dr. Sun alleges. Thus, in order to prove a causal

connection and survive summary judgment, it must be the case that a jury could infer from Dr.

Sun’s evidence that at least one of these complaints was the likely reason for the discipline that

Dr. Sun faced.

       Beginning with the 2013 complaints, it is significant that these complaints were both filed

in the midst of the Columbus VA’s investigation into Dr. Sun’s conduct. Because the Columbus

VA had already taken steps to discipline Dr. Sun, it is less likely that these complaints were the

reason for Dr. Sun’s discipline. That is, because the Columbus VA had already demonstrated that

it was concerned about Dr. Sun’s job performance several months before he filed these

complaints, it makes it less likely that the Columbus VA’s actions that occurred after the filing

of these complaints were motivated by retaliation. See Carroll v. Ohio Dep’t of Admin. Servs.,

No. 2:10-CV-385, 2013 WL 12180001, at *8 (S.D. Ohio Mar. 29, 2013) (finding that complaints

filed after employer launched investigation undercut the significance of temporal proximity),

aff’d, 555 F. App’x 512 (6th Cir. 2014); cf. Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272

(2001) (“Employers need not suspend previously planned transfers upon discovering that a Title

VII suit has been filed, and their proceeding along lines previously contemplated, though not yet



                                                 18
definitely determined, is no evidence whatever of causality.”). This is particularly so where both

complaints were filed after Dr. Sun received the Notice of Proposed Suspension and the letter

informing him that the Patient’s Complaint was under review by the PRC. Indeed, Dr. Sun has

offered no evidence that the disciplinary actions taken against him were in any way related to

either of his 2013 EEO complaints. Rather, all of the available evidence shows that he was

disciplined for, among other things, documenting patient examinations that he did not perform,

having an excessive number of patient complaints lodged against him, and for questionable

medical decision making in the case of the Patient.

       Dr. Sun also offers no persuasive evidence that the disciplinary actions taken against him

were related to the 2009 Complaint. Dr. Sun relies heavily on the fact that the EEOC denied his

final appeal regarding his 2009 Complaint on May 1, 2013, and that he received a Notice of

Proposed Suspension less than three weeks later on May 23, 2013. (ECF No. 21, at 1.) Notably,

this Notice of Proposed Suspension alone was not an adverse employment action. See Baloch v.

Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008) (“[C]ourts have been unwilling to find

adverse actions where the suspension is not actually served.”); cf. McMillian v. Potter, 130 F.

App’x 793, 797 (6th Cir. 2005) (finding that proposed letter of warning in lieu of suspension did

not qualify as an adverse employment action). However, the Court assumes that the Notice of

Proposed Suspension could still be considered as a part of the “chain of events” that led to an

adverse employment action. Cf. Vasquez v. Cty. of L.A., 349 F.3d 634, 647 (9th Cir. 2003)

(noting that “explicitly discriminatory remarks by a subordinate may implicate the motive of the

employer” because they can set in motion the chain of events leading to an adverse employment

action). Even assuming this to be true, temporal proximity alone is not enough to prove

causation. Spengler v. Worthington Cylinders, 615 F.3d 481, 494 (6th Cir. 2010). And “[t]he



                                                19
timeline of events in this case extinguishes any inference based on temporal proximity.” Wasek

v. Arrow Energy Servs., Inc., 682 F.3d 463, 472 (6th Cir. 2012).

       The allegedly retaliatory activity began on October 1, 2012, when the Columbus VA

began to probe the Patient’s Complaint. That was almost three years after Dr. Sun filed his 2009

Complaint. Dr. Sun offers no explanation for this three-year lag nor does he provide a reason

why the Columbus VA would begin to retaliate against him after his final EEOC appeal was

denied but not when the 2009 Complaint was initially filed. Nor does Dr. Sun offer evidence that

anyone at the Columbus VA even knew that his appeal was denied on May 1, 2013, or that the

adjudication process remained ongoing almost three and a half years after the 2009 Complaint

was filed.

       The Court recognizes the fact of the temporal proximity between the May 1 appeal denial

and the May 23 Notice of Proposed Suspension. However, Dr. Sun has offered no evidence that

this is anything “more than coincidence, which is insufficient on its own to show causation.”

Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010). There is no reason to

believe that the Notice of Proposed Suspension was any more related to the appeal denial than

any other event that may have happened in May 2009. The PRC’s review, which began on May

2, 2013, and the results of Dr. Bope’s and Dr. Cooperman’s patient phone calls, which concluded

in early May, provide additional explanations for the timing of the Notice of Proposed

Suspension. Thus, the existence of the May 1 appeal denial is not a “likely reason” for the Notice

of Proposed Suspension.

       Even if Dr. Sun could meet his initial burden based on timing alone, that would not be

enough to stave off summary judgment. At that point, the burden would shift to the VA to offer a

legitimate, nondiscriminatory reason for its actions. The VA has done so in spades. The VA



                                               20
conducted an extensive investigation through which it found evidence that Dr. Sun had been

conducting inadequate patient examinations and documenting examinations that he had not

performed, that Dr. Sun had multiple patients who had lodged complaints against him, and that

Dr. Sun had potentially made a medical error in the case of the Patient. This evidence of

incompetence and misconduct was a legitimate, nondiscriminatory reason to discipline Dr. Sun.

        It is Dr. Sun’s burden to prove that this ostensibly nondiscriminatory reason was

pretextual. A plaintiff can demonstrate pretext by showing that the defendant’s proffered reason

“‘(1) has no basis in fact, (2) did not actually motivate the defendant’s challenged conduct, or (3)

was insufficient to warrant the challenged conduct.’” Michael, 496 F.3d at 597 (quoting Hopson

v. DaimlerChrysler Corp., 306 F.3d 427, 434 (6th Cir. 2002)). Dr. Sun makes no effort to

proceed under the third of these options. Rather, he argues that the evidence against him was

manufactured and that he was disciplined on account of his national origin and his prior EEO

activity. However, he offers no evidence in support.

        It is clear that Dr. Sun disagrees with the facts that were uncovered in the VA’s

investigation and with the allegations that preceded the disciplinary actions taken against him.

For example, Dr. Sun insists that he did not know about the Patient’s dangerously low pulse and

that this was due to mistakes by the nurse and the medical resident. In an effort to construe the

facts in the light most favorable to Dr. Sun, the Court assumes that Dr. Sun did not in fact know

about the Patient’s low pulse and was not at fault in this situation. But this is irrelevant, and it

does not create a genuine issue of material fact that would defeat summary judgment. This is

because what matters is not whether Dr. Sun made a medical error but whether the Columbus

VA reasonably and honestly believed that Dr. Sun had made a medical error. See id. at 598

(“Michael’s disagreement with the facts uncovered in Caterpillar’s investigation does not create



                                                  21
a genuine issue of material fact that would defeat summary judgment ‘as long as an employer has

an honest belief in its proffered nondiscriminatory reason.’” (quoting Majewski v. Automatic

Data Processing, Inc., 274 F.3d 1106, 1117 (6th Cir. 2001))). Dr. Sun cannot refute the VA’s

honest belief in his “performance deficiencies simply through [his] own contrary assertions.” See

id. at 599; Haughton v. Orchid Automation, 206 F. App’x 524, 532 (6th Cir. 2006) (“Plaintiff

cannot rely on mere denials of Defendant’s articulated reasons to show they had no basis in fact,

but must produce some evidence in support of his denial to survive summary judgment.”).

        An employer holds an “honest belief” if it “made a reasonably informed and considered

decision” before acting. Smith v. Chrysler Corp., 155 F.3d 799, 806–07 (6th Cir. 1998). The

decisional process need not have been “optimal,” nor must the employer have “left no stone

unturned.” Id. at 807. The VA conducted a lengthy and thorough investigative and decisional

process before implementing the FPPE. And although the VA suspended Dr. Sun before the

conclusion of this process, the VA was within its right to do so. Employers have a right to place

an employee on paid leave while investigating complaints made against the employee. Michael,

496 F.3d at 597. This right is no doubt at its zenith in a circumstance involving literal life and

death. The VA had legitimate concerns about whether Dr. Sun could capably care for his patients

and understandably opted to suspend him while it undertook its review.

        In terms of its review process, the decision of whether, and how, to discipline Dr. Sun

was independently reviewed by three separate committees 3—the PSB, the MEC, and the CPC—

and Director Sullivan. Significantly, these committees and Dr. Sullivan all agreed that discipline

was warranted, although their independence is evidenced by the fact that they did not all agree

on the approach. The six members of the PSB unanimously recommended that Dr. Sun’s clinical


        3
           This does not include the PRC because its review was confidential. But the PRC’s review did raise a
“significant concern” that caused Dr. Cooperman to ask Ms. Garza to research how the VA should respond.

                                                        22
privileges be reinstated with “intensive oversight,” a decision with which Director Sullivan

agreed. The eight voting members of the MEC unanimously voted (by secret ballot) to terminate

Dr. Sun’s clinical privileges. And the seven voting members of the CPC unanimously voted to

approve the FPPE. The voting members of these three committees consisted of eighteen different

professionals, most of whom were medical providers at the Columbus VA, and all of them

agreed that the evidence of incompetence and misconduct by Dr. Sun merited discipline. These

separate layers of review insulate the VA’s disciplinary actions from allegations of pretext. Cf.

Min Li v. Qi Jiang, 673 F. App’x 470, 475 (6th Cir. 2016) (finding that separate layers of review

of denial of tenure refuted any inference of causation).

       It is also the case that two individuals who were not affiliated with the Columbus VA

agreed that the circumstances surrounding the Patient’s Complaint were troubling. First, when

Ms. Garza consulted the VA’s National Director of Risk Management, the National Director

recommended that the Columbus VA initiate a management review. Second, after conducting

that management review, Dr. Bixel from the Cincinnati VA concluded that Dr. Sun did not meet

the expectation that VA providers “manage their teams and trainees in such a way that critical

information will be effectively communicated.” Although Dr. Bixel could not definitively assign

blame for the lack of follow-up regarding the Patient’s low pulse, he recognized that Dr. Sun was

ultimately responsible for the Patient’s care. Dr. Sun has acknowledged this maxim as well,

despite failing to take any responsibility for the circumstances surrounding the Patient’s

Complaint. Even assuming that Dr. Sun was actually unaware of the Patient’s low pulse, it was

his responsibility to be aware.

       Dr. Sun offers three arguments in support of his claim of pretext. None are persuasive.

First, Dr. Sun accuses Drs. Bope and Cooperman of lying, fabricating evidence, and more or less



                                                23
conspiring against him. (ECF No. 21, at 7.) Dr. Sun offers no evidence to support these serious

accusations, and the assumptions on which he bases these accusations are manifestly wrong. For

example, Dr. Sun describes a meeting with Dr. Bope in May 2013 in which Dr. Bope identified

four patients who “complained about [his] physical exam.” (Id.) Dr. Sun says that he then went

to the Patient Advocate to request complaints submitted by these four patients and found that

there were none. (Id.) From this limited information, Dr. Sun then concludes that Dr. Bope is

lying. (Id.) However, Dr. Sun’s recollection is entirely consistent with Dr. Bope’s description of

his investigation. Based on the evidence in the record, it seems that Dr. Bope was describing four

of the patients whom Dr. Bope had affirmatively telephoned—and whom had not previously

filed complaints. It is thus understandable that the Patient Advocate had no complaints submitted

by these patients. Dr. Sun’s argument does nothing to undercut the evidence offered by the VA.

       Second, Dr. Sun bizarrely accuses the VA of “mak[ing] up a case” in order to “copy[]” a

case involving a doctor at a VA facility in Billings, Montana, who was accused of improperly

conducting patient examinations in 2008. (Id. at 9.) This random case that Dr. Sun found through

searching the Internet is irrelevant. Dr. Sun offers no evidence as to why the Columbus VA

would falsify information in order to simulate a then-five-year-old case from halfway across the

country, nor does he offer evidence that the Columbus VA even knew about this case.

       Third, Dr. Sun accuses the Columbus VA of setting him up to fail. That is, he insists that

the FPPE “was a test to see if each of [his] patients could recall and properly describe the

physical exams that [he] did for them.” (Id. at 11.) This is not an accurate depiction of the FPPE.

The FPPE mandated that a physician reviewer would call most of Dr. Sun’s patients within 24

hours of their visit. (ECF No. 18-5, at 199.) The only exception is that Friday patients could

potentially be called as late as the following Monday. (Id.) Dr. Sun offers no evidence that this



                                                24
plan was unreasonable or that his patients would not have been able to recall within three days of

their examination (at the very latest) whether Dr. Sun had examined particular parts of their

body. Regardless, Dr. Sun offers no evidence of his patients’ memory issues during the two days

in which he complied with the FPPE. In order to defeat summary judgment, Dr. Sun must offer

facts, not hypothetical scenarios.

       This argument is also significantly less persuasive in light of the fact that several of the

patients with whom Drs. Cooperman and Bope spoke said Dr. Sun did not examine them at all.

While a patient may well forget certain aspects of an examination, it seems highly unlikely that a

patient who had been examined would not remember any examination having occurred at all.

       The Court also finds it significant that the Columbus VA made a demonstrated effort to

retain Dr. Sun. After the MEC recommended that Dr. Sun’s clinical privileges be terminated,

Director Sullivan could have agreed with this decision and terminated Dr. Sun. He did not. He

kept Dr. Sun on staff with a plan that would allow him to be monitored for a limited period of

time. Similarly, rather than sit back and let Dr. Sun’s clinical privileges expire, the Columbus

VA made repeated efforts to try to get Dr. Sun to renew his expiring privileges. While the

Columbus VA made great efforts to try to retain Dr. Sun, Dr. Sun’s only response was to

complain about the FPPE and try to transfer to another VA facility.

       The VA’s Motion for Summary Judgment as to Dr. Sun’s retaliation claim is

GRANTED.

       C.      Hostile Work Environment

       A plaintiff can assert a hostile work environment claim by alleging that the harassment

that he suffered was motivated by discrimination or that it was motivated by retaliation. Broska

v. Henderson, 70 F. App’x 262, 269 (6th Cir. 2003). The standard is the same in either case. Id.



                                                 25
The Court construes Dr. Sun’s hostile work environment claim as being premised on both

discriminatory animus and retaliatory animus.

       To establish a hostile work environment claim, the plaintiff must prove that 1) he was a

member of a protected group (or engaged in protected activity), 2) he was the subject of

unwelcome harassment 3) based on that protected status (or protected activity), 4) the harassment

affected a term, condition, or privilege of employment, and 5) the defendant knew or should have

known about the harassment but failed to correct or prevent it. Michael, 496 F.3d at 600

(discriminatory animus); see Akers v. Alvey, 338 F.3d 491, 497 (6th Cir. 2003) (retaliatory

animus). It is not enough for a plaintiff to prove that he was a member of a protected group, or

engaged in protected activity, and that he was harassed. He must prove that he was harassed

because of that reason. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993); Choulagh v.

Holder, 528 F. App’x 432, 437 (6th Cir. 2013) (“[T]he harassing acts are not part of the hostile

work environment analysis if there is no proof that the harassment was based on national

origin.”). The harassment at issue must also be “‘sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment . . . .’”

Harris, 510 U.S. at 21 (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)).

“Conduct that is not severe or pervasive enough to create an objectively hostile or abusive work

environment—an environment that a reasonable person would find hostile or abusive—is beyond

Title VII’s purview.” Id.

       Dr. Sun’s hostile work environment claim fails on either theory of liability because he

has not offered sufficient evidence to prove either that he was the subject of “sufficiently severe

or pervasive” harassment or that any harassment that he might have suffered was based on either

his national origin or on protected activity. The only “harassment” that Dr. Sun alleges are the



                                                 26
disciplinary actions taken against him. However, the imposition of disciplinary action is not

sufficient to constitute “severe or pervasive harassment.” See Michael, 496 F.3d at 601.

       Similarly, Dr. Sun complains that the strict oversight outlined by the FPPE constitutes

harassment. However, Dr. Sun has not offered any evidence that his supervisors were not

permitted to monitor his work. See Broska, 70 F. App’x at 270 (“Broska does not deny that it

was the job of his supervisors to physically inspect his manual work.”). Rather, all available

evidence shows that it was their responsibility to do so, particularly given that the lives of Dr.

Sun’s patients were literally at stake. Instead Dr. Sun objects to being the subject of their

supervision. But the Bylaws specifically provide for an FPPE involving “direct supervision and

appropriate actions on privileges” if “there is concern regarding competence” and patient care.

As was outlined above, the Columbus VA permissibly acted based on the concerns that it

legitimately had surrounding Dr. Sun’s competence and reliability. “[A] reasonable jury could

not find that the disciplinary actions were unjustified in light of [Dr. Sun’s] workplace behavior.”

Choulagh, 528 F. App’x at 438.

       Lastly, Dr. Sun cannot link any supposed harassment to his national origin or protected

activity. With regard to the latter, Dr. Sun offers no evidence to support the argument that the

FPPE was instituted because of his 2009 Complaint, except for the spurious temporal evidence

debunked above. With regard to the former, the only evidence of discriminatory animus that Dr.

Sun puts forward are three statements that Dr. Bope made at the MEC meeting. First, Dr. Bope

remarked that, in his experience, foreign-trained students often have difficulty applying their

skills to the modern technology in the United States. Second, Dr. Bope expressed a concern

about the inability to verify the adequacy of Dr. Sun’s basic medical education. Third, Dr. Bope

commented that he finds Dr. Sun difficult to understand.



                                                 27
       These three comments are not enough to sustain Dr. Sun’s hostile work environment

claim. As for the first statement, Dr. Bope specifically stated that, in his experience, foreign-

trained doctors “are very strong in things like the physical exam and diagnostic” and where they

have difficulty is “applying that to the modern technology” in the United States. There is no

evidence that Dr. Sun was subjected to discipline because of his inability to apply his medical

training to American technology, nor does Dr. Sun allege that he was. In fact, the bases for the

VA’s disciplinary actions were exactly the areas in which Dr. Bope opined that foreign-trained

doctors’ skills are normally very strong—conducting physical exams and diagnostics. As a

result, this statement is no evidence of discriminatory animus towards Dr. Sun.

       Regarding Dr. Bope’s second statement, his concern had nothing to do with the fact that

Dr. Sun was Chinese or even that he received his medical training in China. Rather, Dr. Bope

was concerned, based on the evidence before him, that Dr. Sun’s medical training was

inadequate, and this concern was exacerbated by the VA’s inability (or, at least, assumed

inability) to verify the adequacy of Dr. Sun’s medical training. It is not clear from the record

whether Dr. Bope did not think that he could verify the adequacy of Dr. Sun’s medical training

because Dr. Sun had gone to medical school in China or because the evidence uncovered in the

VA’s investigation raised concerns about the adequacy of his training. Dr. Bope’s stated concern

is ambiguous at best. But even construing this statement in the light most favorable to Dr. Sun as

being related to Dr. Sun’s graduation from a Chinese medical school, there is still nothing about

this statement that indicates discriminatory animus towards Dr. Sun. Dr. Bope was concerned

about the inability to verify the adequacy of Dr. Sun’s education, not about where he was

educated.




                                                 28
       Finally, Dr. Bope expressed that he has difficulty understanding Dr. Sun. Comments

regarding an individual’s accent can constitute direct evidence of national origin discrimination.

Igwe v. Salvation Army, No. 19-1082, 2019 WL 5424692, at *4 (6th Cir. Oct. 23, 2019).

However, “[i]solated and ambiguous comments are insufficient to support a finding of direct

discrimination.” White v. Columbus Metro. Hous. Auth., 429 F.3d 232, 239 (6th Cir. 2005). In

addition, context makes clear that Dr. Bope’s comment was rooted in something other than

discriminatory animus. Dr. Bope expressed his concern in the context of whether an FPPE would

be effective or whether Dr. Sun’s accent and English skills would inhibit his ability to work

under a preceptor. This is important because, as Dr. Sun concedes, Title VII allows an accent to

be a factor in an employment decision if it materially interferes with the individual’s job

performance. (ECF No. 21, at 4.) Also important from the context of Dr. Bope’s statement is that

Dr. Bope explained that he finds Dr. Sun difficult to understand not only because of his English,

but also because of Dr. Sun’s unfocused communication style. Difficulty speaking in a clear and

linear fashion is a nondiscriminatory basis for Dr. Bope’s frustrations surrounding his difficulty

understanding Dr. Sun.

       Because Dr. Sun has offered no persuasive evidence of national origin discrimination,

even if he did suffer harassment, there is no evidence that it was because of his national origin.

The VA’s Motion for Summary Judgment as to Dr. Sun’s hostile work environment claim is

GRANTED.

IV.    CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Summary Judgment is

GRANTED.

       IT IS SO ORDERED.



                                                 29
     /s/ Sarah D. Morrison
     SARAH D. MORRISON
     UNITED STATES DISTRICT JUDGE




30
